Childcare facilities - Barcelona objectives (debate)
The next item is the Commission statement on childcare facilities - Barcelona objectives.
Madam President, ladies and gentlemen, the Commission welcomes the opportunity, a few days after International Women's Day on 8 March, to make a declaration before the European Parliament on childcare facilities for pre-school age children. These facilities are essential for promoting gender equality and for helping to achieve a work-life balance, but also for ensuring quality of life for children. At a meeting of the European Council in Barcelona in 2002, the Member States adopted ambitious aims which were to be fulfilled by 2010. In line with the undertaking which the Commission accepted before the European Parliament in 2007, a report on the implementation of the Barcelona objectives was presented in October 2008. In the report, the Commission spoke about why it is important to invest more in childcare facilities.
The Commission noted mainly that the Barcelona objectives are aimed at eliminating obstacles to accessing the labour market, especially for women. More than 6 million women in the EU (aged from 25 to 49) say that they are unable to work or can work only part-time because of family obligations. The European economy is thereby deprived of significant productive potential, and this at a time when it must confront serious economic and demographic challenges, and when the social position of families is thereby weakened. The development of childcare facilities for pre-school age children will enable families to decide freely how to organise their time and how to achieve a better work-life balance. The aim is not to 'force' parents to send their children to these facilities. The aim is to offer this option to parents who want it. The development of childcare services will also contribute to the prevention of poverty, especially for single-parent families, more than a third of whom face the threat of poverty.
In connection with the demographic slowdown which Europe is going through, access to childcare facilities will also assist in the implementation of family planning. It turns out that the Member States with the highest birth rates are precisely those which have introduced the most highly-developed policies on the work-life balance and which record the highest levels of employment of women. Childcare facilities also contribute to children's development, of course. Numerous studies, especially those carried out by the OECD and UNICEF, have shown that these services play a significant role in the personal development of children, provided that they are of a high quality and children are entrusted to them for adequate periods of time. Childcare services can also have a positive influence on educational results and future professional life.
The Commission states in its report that despite all of the aforementioned good reasons, most Member States are far from achieving the objectives set out in 2002. A lot of work remains to be done, especially concerning children under three years old. Furthermore, there are some facilities operating only for part of the working day, which restricts parents' access to the labour market. The Commission recognises, however, that significant progress has been achieved in many Member States. The undertakings adopted by Member States at a European level and the appeals expressed by the European Parliament in a series of resolutions have played an important role in this regard. It is therefore necessary for all of the participants, especially the national and regional bodies, to come together and create progressive, financially accessible and high-quality childcare facilities for pre-school age children.
In the Plan for Achieving Gender Equality, the European Commission undertook to support the efforts being made by Member States in this area. It encourages the Member States to make full use of the possibilities offered by the structural funds. With the aim of assisting local organisations to introduce measures in this area, the Commission has adopted an information brochure in addition to last year's one on the possibilities for financing family support measures. The Commission will continue to support the exchange of proven approaches and will regularly monitor the Barcelona objectives within the framework of the strategy for growth and employment. It will also evaluate family policies, especially policies on the work-life balance, in which it will rely mainly on cooperation with the OECD. Last but not least, the Commission will support adherence to European childcare objectives within the framework of the strategy for growth and employment after 2010.
Some people may be questioning the wisdom of investing in childcare facilities at a time of crisis. Nevertheless, numerous studies have shown that where such services are not available, everyone pays the price. It is therefore important to act today in order to ensure access to childcare facilities and in order to support employment and to promote equality, social inclusion and the interests of children.
on behalf of the PPE-DE Group. - Commissioner, thank you for your statement. I was very encouraged by your words, but was very discouraged to notice that only 12 colleagues were here to hear it. That has now risen to the dizzy heights of 18 MEPs, to hear what is an important statement on an important subject.
I was curious though that there was no reference - unless I missed it - to the Council Presidency comments of a month or so ago, because I thought those remarks were also very helpful to the debate and they made the point very clearly that, whilst the Barcelona objectives had not yet been reached - in some cases, by a very long way - it was very clear that a number of countries did not have any immediate plans to reach them and did not see that as a particular problem. The reason for that is, and I quote from what the Czech Council Presidency said: 'No one should criticise the decision of those countries that fail to fulfil the Barcelona objectives and do not intend to increase efforts for their fulfilment. There are countries whose citizens, based on their historical experience, are not interested in placing their children in day care'.
I think that is true. That does not mean, of course, that we should not try as hard as we can to encourage the provision of day care and make quality day care available for those who want to use it.
I hope that you will agree, Commissioner, that in the context of helping more women into the labour market, and in the context of helping people with the important role of childcare, that there are indeed many roads to Paradise - and there is not just the one road that we should exclusively concentrate upon. Let us please explore all routes, but let us keep Paradise in mind so that the objectives we all share can indeed be fulfilled.
on behalf of the PSE Group. - Madam President, the financial crisis has become an economic crisis and we are now facing a recession in Europe, which is also affecting ordinary citizens: prices have been going up, unemployment is growing, investment is slowing down, credit is less available and thus, the economy is slowing down.
It is a trompe l'oeil figure, which shows that, actually, men are hit first - and most - by unemployment due to the male domination in industry, such as the car industry. However, women will be hit in the second wave of the redundancies and we will suffer in the long term. Women with temporary and outsourcing contracts often fill posts in sectors where the need is great during good economic times but where the position is often very fragile during an economic downturn. This flexibility works in favour of the labour market but not for women who want and need social security, employment guarantees and reconciliation of private and professional life. It is even more worrying when conservative governments, such as the current Czech Presidency, talk about revising the Barcelona targets and going back to home childcare. The Barcelona targets, as PSE women demonstrated by our campaign in 2007, are beneficial for the whole of society and all children. It helps to give them an equal start in life and to eradicate poverty.
As Jacques Delors says: 'in every child there is a treasure, and we have to give them the chance to explore and develop this treasure'. If I might add: every child needs an equal chance to develop their treasures. In this way, we can also ensure well-prepared and competent labour forces. The Barcelona objectives also help towards achieving the Lisbon objectives of having 60% of women in the labour market by making the reconciliation of public and professional life possible for women workers.
It is clear that governments may not cut back on public services, not even during the current crisis.
(The President asked the speaker to speak more slowly)
Home childcare is important. Every woman should have the choice between home and public childcare, but it is the responsibility of every government to ensure this freedom of choice by providing good quality, accessible and affordable childcare for everyone. I am glad that we have such a dedicated ally in keeping the Barcelona objectives.
Madam President, children and politics - rarely are the interests of the citizens and of the politicians so far apart. For citizens throughout Europe, the subject of children is right at the top of their priorities. For politicians, children's issues are also-ran issues, as we can see again here, too.
I do not know of a single country with a dedicated ministry for children, nor is there a dedicated representative for the interests of our youngest citizens in the Commission. In Parliament, the subject of children is spread across all the committees. That is why I would like to give special mention to the Commission today, as it is dealing here with childcare facilities and the Barcelona objective. Thank you ever so much.
In the parliamentary working group on Quality of childhood, we observed that our children live in a very complicated world. The future for those who are children right here, right now - today - is completely uncertain. A child of today can climb right to the top of the social ladder or fall right down to the bottom. Such children can remain in their own cultural circle or they can search out another one. They can follow a similar life path to their parents or do the exact opposite. They can marry someone from the opposite sex or someone of their own sex. More than 50 years ago, when we launched the project of uniting Europe, all that was completely different.
The diversity that characterises us as Europeans has become a decisive factor in the lives of children. The concept of diversity must, therefore, find its way into what teachers and others engaged in educating our children teach. Far too little attention is paid to this at present. Europe's childcare facilities and schools are, after all, cracking under the strain of the challenge of integration. We need to press the reset button when it comes to matters of integration and start again from scratch.
Let us approach this subject completely free of prejudice again, according to the slogan 'stop it through diversity'. In addition, I would ask all the MEPs after me not only to come out and advocate gender mainstreaming, but to fight for child mainstreaming, too - especially in this time of global financial crisis - because, otherwise, we will saddle our children with immeasurable debts.
Madam President, ladies and gentlemen, we should remember that we cannot uphold women's rights in any document that deals with employment or equal opportunities unless we can count on satisfactory childcare facilities, without which mediation is impossible and rights count for nothing.
These matters are more pertinent than ever now that we are faced with problems raised by the economic crisis. In the European Union, more than six million women aged 25 to 49 state that they are forced to be unemployed or work part time due to their family responsibilities. The situation of more than one quarter of these women stems from the lack of childcare facilities or their excessive cost. Six years after the adoption of the Barcelona objectives, as the 2010 deadline approaches, we find that most Member States will not achieve these objectives, which were not even particularly ambitious: guaranteeing access to childcare facilities for 30% of children under the age of three. We must therefore work hard to achieve satisfactory levels of availability of children's services, beginning with services for children aged under three.
For this reason, I am very happy that today's ECOFIN Council has approved the possibility for all Member States to cut VAT on children's services. I believe that this is a considerable incentive and a common sense gesture that could help to relaunch the childcare plan and a plan for services for children and families throughout the European Union.
Madam President, we find the Czech Presidency's attempts to water down the EU's childcare objectives to be truly shameful and we naturally, therefore, roundly reject them. It is also a great success that the Union's Ministers for the Family, as a result of the pressure that has been exerted by this House, did not endorse this watering down of the childcare objectives.
I also find it very regrettable that the Czech Presidency is conspicuous by its absence today and is unable to discuss its attempt to water down the Barcelona objectives with us here in Parliament, as this Czech move is a very clear roll-back in EU equality policy and we very clearly reject the antiquated picture of women and the family expressed by the Czech Presidency's proposal.
Yet, Commissioner Špidla, you have said that there are funding opportunities. You have observed that most Member States of the EU do not meet the objectives, particularly when it comes to childcare for the under-threes. What initiative will the Commission take in order to make the Member States more active, however? I have, I am afraid to say, heard no answer from you today on that question.
What else will the Commission do to encourage the Member States? You have also hinted that there are possibilities of co-financing. Are these possibilities being used by the Member States? I would ask that you answer this question. If not, why are they not used and will the Commission also increase the funding for the expansion of childcare?
Madam President, I very much appreciated the Member States adopting targets within the Barcelona objectives relating to children's access to childcare. I felt - and still do today - that the objectives were set rather low, but we have at least made a start. Access to good childcare is a basic prerequisite if women are to have the opportunity to work and it is also a basic prerequisite for equality.
However, I am now concerned that these targets will not be achieved and, of course, I am concerned about the indications from the Czech Presidency about replacing the childcare objective with care in the home as a fully viable alternative, and that it therefore wishes to remove this objective. However, I would also like to thank Commissioner Špidla, who has, in fact, made it clear that the Commission still regards it as important for us to achieve the Barcelona objectives with regard to childcare. I would also like to thank Mrs Resetarits for her proposal on child mainstreaming. I think that, together, we should bear this in mind.
on behalf of the IND/DEM Group. - Commissioner, many of my constituents are babies and very young children, and tonight I would like to speak on their behalf, especially as there are many very good speakers tonight who can speak effectively for women in the workplace.
The care a child receives in the earliest years will have an impact on him or her throughout life. Many students of child development, like Maria Montessori, have noted the need a young child has for the presence of his or her mother, or mother substitute. Many of them have also noted a watershed in a child's development at two years and nine months, after which it becomes safe for a child to spend periods of time away from his or her primary care-giver.
In the last decade, brain-imaging technology has backed up those observations, demonstrating that there is a definite shift in the child's brain that allows him or her to internalise the primary care-giver, usually the mother, so that she is available to the child in active memory even when she is not present. At that time, the child can understand that the mother, or the substitute primary care-giver, will come back and is not gone forever.
Of course, life is not like that and mothers often work outside the home. They may want to work, or choose to, and even if they do not, they may need to earn because mortgages must be paid and food must be put on the table. Women have been a wonderful addition to the workforce. Their inclusion and equal treatment is a matter of fundamental rights. However, babies do not know, nor are they able to consider what their mothers must, or want to, do. They are hardwired to need what they need. Nature is a very powerful force.
There are always consequences when we go against nature. Having a loving invested mother is the ideal for a child, which we should make every effort to accommodate where a woman wants to be available to her child in those early years. This is because, if that young child needs the constant reassuring presence of its mother, not having her will have an impact, despite all the very worthy reasons for her absence. However, as I said, women work, and we must do our best to at least ensure that if someone other than the primary care-giver is taking care of the child below the age of two years nine months, that it is someone who can give the child as nurturing a care as possible.
Some children are fortunate enough to receive this care from secondary care-givers like fathers, grandparents, other relatives, close neighbours - people who are committed to them and part of their life on an ongoing basis. However, this is simply not the lot of most babies and toddlers who would be cared for in childcare facilities. It behoves us to ensure that those facilities are clean, safe, stimulating and, above all, nurturing, and are not just holding centres.
Children are our future. The foundation they receive is of utmost importance, but the time, space and nurturing children need to grow and develop fully is becoming a luxury afforded to fewer and fewer. For better or for worse, we are shaping Europe's future by how we raise our children. I would ask the Commission to view this issue for a moment from a child's point of view. If you could ask a baby whether it wanted its mum or a day-care centre, it would always choose mum. We need to listen to that child as mothers do, and to help them find a way to reconcile home and work to the benefit of both.
(SK) We probably all know how important it is to implement all of the Barcelona objectives into everyday life. Achieving a balance between family life and work life is essential to applying the principle of equality in employment. It also brings advantages for children in terms of their healthy development.
Support for the expansion of services in the area of pre-school and out-of-school facilities, for parents' centres and also for the operation of broad-spectrum, multi-functional, daily community centres increases accessibility, flexibility and equality in the system of public social services for families by making them competitive and improving their quality.
The situation with childcare in Slovakia is rather complicated. Public childcare facilities for the youngest children up to the age of two or three have virtually disappeared, operating only on an exceptional basis, while private facilities are not affordable for most families. Competence in this area has been transferred to local authorities who can choose whether or not to participate in running such facilities.
The situation with the hidden population of older children from three to six years old, in other words the so-called little schools, is not much better. According to EU statistical estimates, only Greece, Lithuania, Poland and Slovenia record lower attendance levels of children aged from three upwards.
The countries with social and family policies based on the spirit and letter of gender equality, such as Finland, Sweden and France, have, in recent years, recorded high levels of fertility, while the countries supporting the traditional separation of parental roles are facing low fertility and increasing levels of childlessness, for example Germany, Spain and Italy.
Many of the countries with a high proportion of women on the labour market, such as the northern countries, have, at the same time, higher birth rates and fertility levels. It is necessary for the state to provide support so that women can work and, at the same time, fulfil their longing to be mothers. The demographic situation is simply an outcome of the interest or lack of interest shown by the state in the next generation. By supporting family policies, the state will provide the essential preconditions for families. The blindness to these values which we have seen to date, together with support for the consumer lifestyle, is probably the cause of the current demographic gloom.
It is also true that pre-school facilities are extremely important for problem groups as well, such as children from socially disadvantaged groups and Roma children. It is precisely these children who pick up basic habits of hygiene in pre-school facilities and also gradually learn rules of behaviour. Let us agree that the Barcelona objectives should form part of the national policy of the state on citizens' welfare.
(PT) Almost seven years after the Barcelona European Council, the majority of Member States are a long way off achieving the objectives that were set out. Yet childcare facilities are an essential requirement for reconciling professional, family and private life, as much for men as for women. They are also a requirement for the promotion of equality.
I would remind you that family responsibilities prevent more than six million European women from taking part in the labour market. Yet there are 15 Member States that have a coverage ratio lower than the European average, which falls far short of the Barcelona objectives. For example, the Czech Republic, which currently holds the presidency of the European Council, has a coverage ratio lower than 10% for the under three age group. It is not surprising, then, that there should be a debate on the revision of the Barcelona objectives included in the programme of the Czech Presidency. More seriously, the Czech Presidency will, and I quote: 'focus on the issue of parental childcare and its relation to employment policy and stress the importance of home childcare as a fully fledged alternative to a professional career'. End quote.
It is hard to believe when reading it. Nonetheless, it is true: the Czech Presidency wants to send women back into the home. It wants Europe to regress years and years and European women to give up the results of years of fighting for equality. This is definitely the case, because the authors of this proposal are not intending to send men into the home so that it can be they who look after the children. Yet women have the same right as men to professional fulfilment.
I would like to give the example of Portugal, which has launched an ambitious programme of construction of childcare facilities. These will help to stimulate the economy and create employment, and also achieve the Barcelona objectives.
(PL) Madam President, I sometimes get the impression that the wealthier a country, the less money it spends on caring for, bringing up and educating its children. However, we must remember that Europe is being threatened by a demographic crisis. We must do everything to encourage women and men to have families and as many children as possible.
In many countries of the EU, guaranteeing a place in a nursery means applying even before the child is born. How, then, can we talk about making it easy for women to return to work? Furthermore, many women look for their first job only after they have had their children.
Let the attitude of European citizens to the family and to children define our level of culture and civilisation.
(EL) Madam President, the European Commission's effort to help mothers actively participate in the labour market by promoting the application of everything decided in Barcelona in 2002 is noteworthy.
However, I should like to remind the Commissioner that freedom of choice, especially where there is economic pressure, is not a question of historic tradition, it is a question of democracy. Forcing mothers down this road will not bring about good results; on the contrary, the result must come about once parents have been convinced that this is the ideal solution for their child and, as the previous speaker said, this is achieved with support and advisory services from the beginning, when life is created.
Thus, parents will also find the best solution and will adapt care facilities over time, immediately after the birth and three years later. However, we must look at the services being supplied, because quality costs money. Today, in most countries, quality costs a great deal of money and implies private facilities. By contrast, public facilities, which are cheaper or - on rare occasions - free, have lower costs but are of a poor standard. We therefore have to look at the education of the staff working in such facilities and we need to increase parents' confidence so that they can participate. When I had the first of my nine children in Paris, I was confident of the standard of services offered by these facilities, which I as a mother could not give.
We must therefore respect the experience of mothers and consider it as prior service, if it is provided solely to children. While mothers are offering their services, they can be supported by lifelong learning and training measures so that they can practice their profession afterwards.
We must also remember Parliament's report on childcare facilities for students, because we are talking about work, but work starts with professional qualifications. If, therefore, we have no childcare facilities during study for professional qualifications, how will women subsequently participate in the labour market?
(RO) The Czech Presidency was right: the Barcelona objectives were established before the EU's last expansion. However, it was fundamentally wrong when it stated that the specific situation in the new Member States and their previous experience would be arguments against these objectives.
If anything, the benefits are important: for parents and gender equality, for the economy and level of employment, and for children and the future. The relatively low salaries in our countries mean that both parents are obliged to work; it is not an option but a necessity. In addition, the number of single-parent families is on the rise. In some countries, almost a third of children are not born in the traditional family set-up.
The policies which encourage labour mobility, considered to be an efficiency factor, cannot continue to ignore the fact that people have children. Many of them live in poor families without any proper provision for food, healthcare and education. Sometimes, the family environment is violent. When parents emigrate for work, these children are also left alone. These services can break the poverty chain and offer a positive alternative way of socialisation under the guidance of specialist staff. However, to be able to fulfil this role, crèches and nurseries need to be:
1. available, but above all, accessible, whether free or at an affordable cost, and
2. of good quality. This is where it is vital for staff to have professional training.
In order to combat the current crisis, we give up nearly new cars to buy other brand new ones, wasting considerable material resources in the process. We would be better instead investing in building crèches and nurseries and creating stable jobs for those working in this sector. The quality of the human resources deployed has been, for a long time, one factor which differentiates countries.
We suggest that the Commission should seriously factor in the public cost of a child when evaluating employment programmes in each country. It is true that Jacques Delors once said that there is a treasure in every child and it is society's task to discover it. However, I would add to this: otherwise, society is undermining its entire future.
(SK) Achieving a balance between the family responsibilities of mothers and fathers, on the one hand, and their professional ambitions, on the other, can have a very positive and direct impact on the whole of society. I would like to propose that the definition of work be revised in order to highlight the advantages of achieving a balance between family responsibilities and professional ambitions.
Family responsibilities must not be automatically regarded as harmful to the future prospects of mothers merely because they involve a temporary withdrawal from the labour market. Up until now, European policies and politics have viewed citizens only on the basis of the requirements of the labour market. Responding to the demographic crisis, however, also involves viewing citizens on the basis of their role as parents, in other words, as mothers and fathers who have a responsibility to their families.
At this point, a fundamental question arises which will determine the direction of further deliberations. It is the question of which social model we wish to promote. Do we want to have families that are adapted to the market and the needs of companies or a market and companies that are adapted to families? This is absolutely not a meaningless question. European and national policies in this area are both determined by the tension between market logic and the logic of human nature. The task of society is therefore to act in such a way that women and men can decide freely between the two logical options, each of which has a reason for existing when viewed from a broader perspective than that of work.
The logic of EU policies relating to the cycle of life assumes a special significance insofar as it takes specific account of the active categories of men and women aged between 15 and 49 in order for them to be able to fulfil their particular role in resolving the demographic crisis. In contrast to the proposals of the European Commission, the decision to give life to a child cannot be considered simply as an individual goal involving fulfilment of the longing to have children.
(BG) Ladies and gentlemen, childcare should be the focus of EU policy. Not because we sometimes say for the sake of it that children are the future of the nation, but because current reality demands us to think about and work at building the future of Europe. We are witnessing a serious demographic crisis, a low birth rate, an ageing population, as well as economic and social problems in society. Our efforts must be aimed at creating suitable conditions for giving birth to, bringing up, educating, providing materially for and fostering the social development of children. We need to appropriately allocate the rights, obligations and responsibilities involving childcare between the state, local authorities and the family. We also need to support childcare institutions in both the public and private sector, look to establish public-private partnerships in the area of childcare and obtain the funds for their development. To enable us to attain the Barcelona objectives, we must adopt concrete measures, increase the provision for children in crèches and nurseries, which must be built as a priority. We must also set up networks offering comprehensive services, consultancy and social support for children and parents.
My country, Bulgaria, offers a high level of childcare. The National Strategy for Children and National Child Protection Programme which have been adopted not only specified the objectives, but also concrete measures to be implemented by the executive with regard to childcare. Children's institutions changed their image, for instance, solutions have been sought aimed at returning children to their family environment, the principles of foster families were accepted, safe houses were created and nurseries and crèches were built. However, we are talking about all this in the context of a financial and economic crisis, when it is possible that we will lose what we have achieved and fail to achieve what we have planned. Will we then invest in the children of Europe?
(CS) Commissioner, ladies, you will perhaps not like what I have to say. The Barcelona objectives have the aim of increasing employment among mothers but they say nothing at all about improving the lives of their children nor do they have the aim of helping these children to manage and overcome life's problems in the future. Someone raised the point that, for example, infants and toddlers up to two years old need the presence of their mother, father or grandmother or simply a nanny every day, but the one thing these children definitely do not need for their healthy development is a childcare facility. The situation is quite different for children of pre-school age, of course, and here the Barcelona objectives are quite appropriate. Even the Czech Republic manages to provide childcare facilities for 90% of pre-school age children because these children are learning to play together and need to be in a group. However, ladies and gentlemen, the Barcelona objectives are a policy of the last century. A modern family policy for the 21st century should also promote the healthy development of children. Those of us from the communist countries have a wealth of experience with childcare facilities because mothers had to go back to work four or five months after their child was born. I would like to ask you to read a bit of European history as well.
(ET) My political party has the custom of visiting kindergartens at roughly the time of International Women's Day and acknowledging the people who work there. This year, I have visited ten kindergartens, and at every one of them I heard about long waiting lists. It is clear that Estonia cannot achieve the Barcelona objectives, at least not as regards children up to the age of three, but the Commission's appeal is very welcome, and will help towards solving the problem.
I would also, however, like to emphasise one more thing: child day care is generally spoken of in the context of gender equality and women's employment, but I would like to emphasise that this is not merely a care service, but also an educational service, and this base education creates a basis for success at school and later in life. In this context, we also consider it particularly important, and definitely not an attitude from the past century, as we have just heard. It is an approach for this century.
(RO) According to the European Commission's report in October 2008 on implementing the Barcelona objectives and the care framework for pre-school children, Member States have not met the objectives set by European Union leaders.
In this case, I recommend the following actions:
1. increase the involvement of national governments in this problem,
2. create at national government level a team of specialists which deals exclusively with this problem,
3. develop EU control over Member State governments through a set of specific instruments.
All these measures would help ensure equal opportunities between women and men, improve the quality of life, and also compensate for an ageing population as they would boost the birth rate.
Madam President, it is deeply disappointing that so many countries are not meeting the Barcelona targets - and perhaps if this debate had been at 9 a.m. rather than 9 p.m. we might have seen more colleagues in this Chamber.
Many have spoken about the economic crisis. This is not a time to dismiss childcare but to increase quality, affordable childcare for all. We need, like never before, to invest in our children. An investment in quality childcare will help families and children alike in providing families - mostly mothers - with an opportunity to work, by giving children the chance to a high-quality, nurturing environment akin to the home.
This weekend, I heard a talk from a leading Scottish psychiatrist and also someone from Barnardo's. Their views concerned vulnerable children and it was shocking to find out that, if there is no intervention to help vulnerable children, a vulnerable child could be damaged irrevocably by the age of three. Childcare helps families and society as a whole, and it can help the most vulnerable children too. I urge the Commissioner to keep the pressure on.
(RO) The country which I represent featured for a long time on a list of countries which did not have a childcare social policy up to European standards. Things have gradually improved, with the adoption of qualitative methodologies resulting from care staff receiving specialist training. The Barcelona objectives have motivated the institutions whose objective is to protect children and the care standards have resulted in responsibilities and skills. Children actually receive humane treatment.
With the birth rate currently in decline, we must offer equal opportunities to those who have special social circumstances. Both Member States and the European Commission must make efforts to support their education and their subsequent integration into society. They have inferiority complexes in relation to those children who have grown up in a normal family. This is why programmes which allow these children being supported by social services to spend time in a family environment and socialise could give them another chance.
(RO) The involvement of women in professional life and politics and encouraging them to take on more responsibilities depend on the availability of childcare facilities.
Women must be encouraged to plan their career, but this cannot be done without an efficient childcare system. Every euro invested in childcare facilities means a profit of six to nine euros for society through the creation of jobs and better conditions for bringing up children.
The fact that in many EU Member States, you need, for example, to register for a place in a crèche even before your child is born or that there are waiting lists of several months to register for a place at nursery highlights that there are not enough childcare facilities in Europe. Childcare facilities not only help women develop their careers, but, in particular, they develop children's skills as members of society.
I would also like to say that during the current crisis, it is important for us to invest in education and health, which are practical investments in our future.
(PL) Madam President, nurseries are an evil. They may be a necessary evil, but they are an evil. I shall never forget how I had to take my three month old little brother to the nursery because my mother had to go to work early. He kept on holding on to me because he didn't want to be picked up. I believe that if we ask ourselves whether the good of the child or the parents' careers are more important, the good of the child should always come first.
Kindergartens and nurseries are necessary, but only where there is a real need for them. But what is needed above all is to be sensitive to, to give a chance to, to help, those parents, particularly mothers, who want to stay at home with their little children so that they can care for them. They need both financial support and advice. That is something we must remember. When we speak of childcare, we are talking about children and what they need, and not about what we want for our own personal convenience.
(PL) Madam President, I would like to say two things, as a psychologist and a politician. Life is changing before our very eyes, career women are a new phenomenon, fathers are increasingly busy, and women are fighting for their rights. It all sounds so logical and modern, socialist, even.
There is, however, one unchanging constant in all this, and that is the individual psychological needs of children. In this area, there is no progress or revolutionary change. Ensuring that these children grow into mature citizens requires the efforts of ordinary women and ordinary men, without ideology, without pretensions, without quasi-modern methods, but just with natural care, time and dedication, even if it does involve occasionally putting oneself and one's own ambitions on hold for a while. This is for the good of the children, and therefore also for the happiness of the parents, and effectively for the development of the normal European society in which I would like to live.
(PT) Madam President, Commissioner, I asked for the floor in order to disagree with Mrs Estrela. It was in fact her caricaturing of the Czech Presidency's intentions that motivated me to speak. Nobody wants to send women into the home. The problem is that there are women who want or would like to stay at home. There are even organisations that seek to defend them! These are women who are ignored, disregarded and discriminated against because they want to dedicate themselves to their families, and we are not listening to them. Moreover, this is a question of freedom: it is a question of the freedom of choice that the Left likes to evoke so much, but is forgetting here. It is about whether or not to respect couples' choices about how to organise themselves. It is about being able to provide a better quality of life and more quality care from fathers and from mothers to those who want to do it that way. It is that which our society also needs to do. We will not move forward or solve the problems with the birth rate and people's happiness through prejudice. They will be solved through policies that are adjusted to reality and to the spontaneous desires of people. We will not move forward through an obsession with the state and with the market. Let us move forward with a fair view of the family!
Member of Commission. - (CS) Ladies and gentlemen, I would like to thank you for what was, in my opinion, an exceptionally important and profound debate. It is, of course, clear that both the family and childhood are going through a series of changes in the current historical period. For example, in the middle ages, childhood was not recognised as a phase and children were seen as small adults and it can be said that the concept of childhood essentially developed in the Enlightenment, the period of Jean Jacques Rousseau and his novel Emil. From this perspective, it is always necessary to take account of the fact that families depend on society and society of course depends on the family. The Barcelona criteria are definitely not a policy of the last century, they are a policy which attracts lively discussion and which will surely continue to attract discussion. Despite all this, both the current debate and the informal negotiations of labour and social affairs ministers have echoed the view that the Barcelona criteria are relevant for the current period and that it is right to continue with them. I would also like to stress that the Barcelona criteria do not involve forcing a single solution on anyone but providing a real choice, a real choice for parents because, ladies and gentlemen, the fundamental point has been made in the debate and in my opinion very clearly in the last contribution, that genuinely attentive and loving parents naturally have a great ability to distinguish how to decide at a given moment, in a given phase of family life, or in a given situation, what will be best for their children. And therefore I believe it is also good to provide choice through the Barcelona criteria.
Concerning the question of how the Commission will support the Barcelona criteria, it can be done through the structural funds. In the new perspective, it is explicitly possible for the first time. Previously, it was technically possible but the way was rather unclear and complicated, since this is an open possibility. Of course, the Commission is also following the development of the Barcelona criteria, in the same way that it can assist in imparting good practice and good approaches to facilitate solutions for individual Member States. Ladies and gentlemen, I firmly believe that the Barcelona criteria do not, in any way, conflict with children's interests and I would like to emphasise what was been said by many people, that the Barcelona criteria represent a specific approach to the matter from a quantitative standpoint but that we must not, under any circumstances, neglect the qualitative aspect. In the same way it is clear that the main decisions must always rest with the parents of course and I have to say that personally, at the end of the day and on the basis of my own simple family experience, I have faith in parents.
The debate is closed.
Written statements (Rule 142)
The European Union Lisbon Summit in March 2000 set the strategic objectives for the following ten years as the achievement of sustainable economic development, the creation of more and better jobs and the improvement of social cohesion.
Based on the so-called Barcelona objectives, which the Member States accepted in 2002 concerning childcare facilities, by 2010, Member States should guarantee child care for at least 90% of children between the age of 3 and compulsory school attendance age and at least 33% of children under the age of 3.
In order to achieve the Barcelona objectives, an open co-ordination method was applied, but measures for reaching the objective were left to the discretion of each Member State. Thus one must now recognise that several Member States are still quite far from reaching this objective and, as a result, the objectives approved in 2002 need to be reviewed now.
The present recession proves that disturbances in the financial market have noticeable negative side-effects on the real economy. The negative influences on economic growth and employment are sufficiently serious, and are now influencing the achievement of the Lisbon objectives in Member States.
Since most EU States have now directed their attention and also their financial resources towards the struggle with the economic crisis, it is important that in the framework of that activity the Barcelona objectives should not be forgotten, since achieving them also supports the achievement of the Lisbon objectives.
The present situation also bears witness to the fact that we will not fully achieve this objective in the Member States by merely setting new dates for the Barcelona objectives. In this area, another important issue for Member States is the EU's supporting back-up measures, which will help towards achieving objectives for childcare facilities in all Member States.